SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

632
CA 15-01802
PRESENT: SMITH, J.P., CENTRA, CARNI, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF THE ESTATE OF ANNE RAYNETTE
ROBINSON-MURPHY, DECEASED.                                         ORDER
-----------------------------------------------
RAYNETTE T. ROBINSON-HUNT, PETITIONER-APPELLANT.


DAVID C. LAUB, BUFFALO, FOR PETITIONER-APPELLANT.


     Appeal from a corrected order of the Surrogate’s Court, Erie
County (Barbara Howe, S.), entered April 1, 2015. The corrected order
denied the petition for probate.

     It is hereby ORDERED that the corrected order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
by the Surrogate.




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court